Title: [Diary entry: 11 December 1786]
From: Washington, George
To: 

Monday 11th. Mercury at 14 in the Morning—26 at Noon and 24 at Night. Wind at No. West all day and Cold—very little, or no thawing though clear. The River was entirely closed this Morning and the Ice so hard as not to be opened or broke by the Wind or tide. At home all day. My Ditchers not being able to level & thereby to carry on the Ditch they were about I shifted them to the Wood on the hither side Muddy hole branch wch. had been levelled by my Farmer. In the Afternoon a Mr. Anstey (Commissioner from England for ascertaining the claims of the refugees) with a Mr. Woodorf (supposed to be his Secretary) came in and stayed all Night.